ORDER

Luzviminda M. Barlis (“Barlis”) has failed to respond to the court order of September 27, 2001 within the time allowed, to show cause why this appeal should not be dismissed as untimely filed. Prior to the issuance of the show cause order, Barlis neither paid the filing fee nor filed a motion and declaration to proceed in forma pauperis. Barlis also failed to prosecute this appeal.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This appeal is hereby dismissed.
(2) Each side shall bear its own costs.